

115 HRES 969 IH: Recognizing the accomplishments and the economic contributions of lesbian, gay, bisexual, and transgender (LGBT) entrepreneurs and small business owners.
U.S. House of Representatives
2018-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 969IN THE HOUSE OF REPRESENTATIVESJune 26, 2018Mrs. Murphy of Florida (for herself, Ms. Ros-Lehtinen, and Mr. Pocan) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONRecognizing the accomplishments and the economic contributions of lesbian, gay, bisexual, and
			 transgender (LGBT) entrepreneurs and small business owners.
	
 Whereas according to the National LGBT Chamber of Commerce (NGLCC), there are an estimated 1.4 million LGBT-owned businesses across the United States;
 Whereas over 1,000 businesses are NGLCC-certified LGBT Business Enterprises (LGBTBEs) and majority owned, operated, managed, and controlled by LGBT Americans;
 Whereas LGBT-certified companies reported an average of $2.5 million in annual revenues and contribute over $1.15 billion to the United States economy;
 Whereas if all estimated LGBT-owned businesses in America are combined, the economic contribution exceeds $1.7 trillion;
 Whereas the majority of certified LGBT-owned businesses are located in the States of California, New York, Texas, Florida, and Georgia with support provided by a network of affiliated LGBT chambers of commerce throughout the United States;
 Whereas certified LGBT-owned businesses have created over 33,000 jobs in the United States; Whereas certified LGBT-owned businesses survive an average of 12 years, despite the national average for small business closures being 5 years;
 Whereas LGBT entrepreneurs have started successful small businesses across a wide variety of industries, including consulting, marketing, construction, legal services, and defense contracting;
 Whereas a certified LGBT-owned firm was selected as the 2016 Small Business of the Year by the Small Business Administration; and
 Whereas despite decades of discrimination on the basis of sexual orientation and gender identity, LGBT entrepreneurs and small business owners continue to fight for equal opportunities across key aspects of life such as employment, housing, and credit: Now, therefore, be it
	
 That the House of Representatives recognizes the accomplishments and economic contributions of LGBT entrepreneurs and small business owners in the United States.
		